829 F.2d 43
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Charles F. RUPPRECHT and Margaret Rupprecht, Plaintiffs-Appellants,v.The UNITED STATES, Defendant-Appellee.
Appeal No. 87-1334.
United States Court of Appeals, Federal Circuit.
Aug. 24, 1987.

Before DAVIS, Circuit Judge, BALDWIN, Senior Circuit Judge, and SMITH, Circuit Judge.
PER CURIAM.

DECISION

1
The decision of the United States Claims Court, refusing an income tax refund to appellants, 11 Cl.Ct. 689 (1987), is affirmed.

OPINION

2
The issue is whether payment received by plaintiffs-taxpayers for their unexercised options to purchase stock of the husband's prior employer should be taxed as ordinary income or at capital gain rates.  Taxpayers argue for the latter while the Government urges the former.  The case was presented to the Claims Court on undisputed facts and cross-motions for summary judgment.  Judge Mayer, then of the Claims Court, held for the Government.  The particular facts and the legal questions involved are all thoroughly discussed in Judge Mayer's opinion with which we agree.  We affirm on the basis of that opinion.